 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 125 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2009 
Mr. Wamp (for himself, Mr. Jackson of Illinois, Mr. Sessions, Mr. Latta, Mr. Kline of Minnesota, Mr. Forbes, Mr. Boozman, Mr. Wilson of South Carolina, Mr. Reichert, Mr. Miller of Florida, Mr. Bishop of Utah, Mr. Kingston, Mr. Burgess, Mr. Carter, Mr. Thornberry, Mr. Sam Johnson of Texas, Mr. Culberson, Mr. Hinojosa, Mr. McCaul, Mr. Poe of Texas, Mr. Burton of Indiana, Mr. Pence, Mr. King of Iowa, Mr. Shuster, Mr. Jones, Mr. Broun of Georgia, Mr. Barrett of South Carolina, Mr. Tim Murphy of Pennsylvania, Mr. Chaffetz, Mr. Gohmert, Mr. Akin, Mr. Moran of Kansas, Mr. Schock, Mr. McGovern, Ms. Watson, Ms. Clarke, Mr. Schiff, Ms. Lee of California, Ms. McCollum, Mrs. Lowey, Mr. Hare, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Kildee, Ms. Fudge, Mr. Hastings of Florida, Mr. Meeks of New York, Mr. Conyers, Mr. Johnson of Georgia, Mr. Payne, Mr. Clyburn, Ms. Kaptur, Mr. Kucinich, Mr. Towns, Mr. Cummings, Ms. Moore of Wisconsin, Mr. Watt, Mr. Davis of Illinois, Mr. Scott of Georgia, Ms. Jackson-Lee of Texas, Ms. Edwards of Maryland, Mr. Clay, Ms. Kilpatrick of Michigan, Mr. Ellison, Ms. Waters, Mr. Meek of Florida, Mr. Thompson of Mississippi, Ms. Eddie Bernice Johnson of Texas, Mr. Carson of Indiana, and Mr. Cleaver) submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Directing the Architect of the Capitol to design and place an educational display in the Capitol Visitor Center to explain the significance of the naming of Emancipation Hall. 
 
 
1.Design and Placement of Educational Display to Explain Significance of Naming of Emancipation Hall 
(a)FindingsCongress finds as follows: 
(1)The United States Capitol was built in large part with the labor of slaves. 
(2)Emancipation Hall in the Capitol Visitor Center was named to honor the slaves who helped build the Capitol and the process that freed them. 
(3)Without emancipation, our Nation would not be a symbol of freedom and democracy around the world. 
(4)Abraham Lincoln appealed to God for guidance when deciding if he should pursue emancipation. 
(5)Abraham Lincoln issued the Emancipation Proclamation on January 1, 1863.
(6)The Emancipation Proclamation is written so that it provides two authorities for freeing slaves: The Constitution and Almighty God, which is evidence of Lincoln’s faith and his belief that all men are created equal in the eyes of God. 
(7)In his second inaugural address in 1865, Abraham Lincoln displayed his deep understanding that the abolishment of slavery was critical to the spiritual health of our Nation when he acknowledged that America would have to account for its transgressions against the people it had enslaved.
(8)In Abraham Lincoln’s last public address, he reminded his audience that “He from Whom all Blessings flow” should not be forgotten when giving thanks for the end of the war that ultimately ended slavery.   
(b)DesignThe Architect of the Capitol, in consultation with the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, shall design an educational display to explain the significance of the naming of Emancipation Hall in the Capitol Visitor Center. 
(c)PlacementNot later than 180 days after the date on which this resolution is agreed to, the Architect shall place the display designed under subsection (b) in an appropriate location in Emancipation Hall in the Capitol Visitor Center. 
 
